       Case 1:16-cr-00080-LG-RHW Document 73 Filed 06/22/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA

 v.                                                    CAUSE NO. 1:16cr80-LG-RHW

 RHETT PETERS

                           AMENDED ORDER DENYING
                      MOTION FOR COMPASSIONATE RELEASE

       BEFORE THE COURT is the [60] Motion for Compassionate Release filed

by the defendant, Rhett Peters, due to concerns over the coronavirus disease 2019

(COVID-19) pandemic. The Government has filed a response in opposition to the

Motion, and Peters has filed a reply. After reviewing the submissions of the parties,

the record in this matter, and the applicable law, the Court finds that Peters’

Motion should be denied.

                                      BACKGROUND

       On January 23, 2017, Peters pleaded guilty to possession with intent to

distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(1). He was

sentenced to twenty years of imprisonment and three years of supervised release.

He is currently serving his sentence at FCI Oakdale I (“FCI Oakdale”) in Louisiana.

       The timeline of Peters’ request for home confinement is as follows:

                 •   March 28, 2020: Peters allegedly hand delivered a request for home
                     confinement to the Warden of FCI Oakdale;1




1 (Def.’s   Mot., at 2, ECF 60); (Def.’s Reply to Opp., Ex. 2, at 2, ECF 71-2).
                                              -1-
       Case 1:16-cr-00080-LG-RHW Document 73 Filed 06/22/20 Page 2 of 4




                 •   April 10, 2020: Peters claims he spoke with the Warden regarding
                     the request but still received no resolution;2

                 •   April 15, 2020: Peters filed a request for home confinement with
                     FCI Oakdale, which was denied the same day;3

                 •   May 1, 2020: Peters received a letter from the Warden stating,
                     “[t]his is in response to your Inmate Request to Staff Member
                     received on April 9, 2020, . . . you do not meet the criteria for Home
                     Confinement.”4

       On May 6, 2020, Peters filed a pro se Motion for Compassionate Release with

this Court. He claims that he has a high-risk of severe illness if he contracts

COVID-19 because he suffers from hypertension, orthopedic rheumatology, and

chronic asthma. He also claims that “13 people were positive” in his unit and “[a]t

lease two men . . . have died.” (Def.’s Reply to Opp., Ex. 2, at 1, ECF 71-2). Peters

is “fearful [he] will contract the virus with continued exposure.” Id. The

Government opposes the Motion because it claims that Peters has not exhausted his

administrative remedies. In the alternative, the Government argues that Peters

has not demonstrated extraordinary and compelling reasons justifying release.

                                        DISCUSSION

       A court can modify a term of imprisonment if it finds that “extraordinary and

compelling reasons warrant such a reduction” and “that such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.”




2 (Def.’s   Mot., at 2, ECF 60).

3 (Def.’s   Mot., Ex. A, at 2, ECF 60-1).

4 (Def.’s   Reply to Opp., Ex. 3, ECF 71-3).
                                               -2-
      Case 1:16-cr-00080-LG-RHW Document 73 Filed 06/22/20 Page 3 of 4




18 U.S.C. § 3582(c)(1)(A)(i), (ii). However, a defendant must first satisfy one of the

two exhaustion avenues before a court can consider a motion for compassionate

release: (1) “after the defendant has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf;” or (2) “the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A); see also United States v. Allen,

No. 1:15cr36-HSO-RHW-1, 2020 WL 3159180, at *2 (S.D. Miss. June 12, 2020);

United States v. Martin, No. 3:16-CR-70-DPJ-LRA, 2020 WL 3065302, at *2 (S.D.

Miss. June 9, 2020). This Court interprets the “lapse” language in the second

exhaustion method as having a futility component, that is, it applies only when the

BOP has failed to respond to a compassionate release request within 30 days of its

submission. Allen, 2020 WL 3159180, at *2; Martin, 2020 WL 3065302, at *3.

      When an inmate’s request is denied before the lapse of 30 days, then he must

fully exhaust administrative remedies before the Court may consider a motion to

modify his sentence under the statute. In such cases, the defendant is subject to a

four-step Bureau of Prisons (“BOP”) grievance process: (1) informal resolution; (2)

formal administrative grievance; (3) regional appeal; and (4) national appeal. See

28 C.F.R. §§ 542.13-542.15; see also Petzold v. Rostollan, 946 F.3d 242, 254 (5th Cir.

2019); Allen, 2020 WL 3159180, at *3. Here, because Peters has filed an inmate

request to the BOP for relief, and the BOP denied Peters’ request, Peters must fully

exhaust under the first exhaustion method. Peters’ claim, that he hand delivered a

request for home confinement to the Warden on March 28, 2020, is of no



                                           -3-
       Case 1:16-cr-00080-LG-RHW Document 73 Filed 06/22/20 Page 4 of 4




significance as Peters submitted a request to the BOP on April 15, 2020, which was

denied the same day. The subsequent denial cures any issues that may have arisen

from the lapse of 30 days from the alleged March 28 request to the Warden’s denial

on May 1.5 The Court is sympathetic to Peters’ concerns caused by the COVID-19

pandemic. However, Peters is subject to the four-step BOP grievance process and

this Court is unable to modify his term of imprisonment otherwise.

       IT IS THEREFORE ORDERED AND ADJUDGED that the [60] Motion

for Compassionate Release filed by the defendant, Rhett Peters, is DENIED

WITHOUT PREJUDICE for failure to exhaust administrative remedies.

       SO ORDERED AND ADJUDGED this the 22nd day of June, 2020.

                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE




5 Inaddition, Peters did not submit any evidence of the alleged March 28, 2020,
transaction with the Warden.
                                        -4-
